Citation Nr: 1805569	
Decision Date: 01/29/18    Archive Date: 02/07/18

DOCKET NO.  14-21 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a neck disability.

2.  Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Asante, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Army from August 1969 to March 1972, which included service in the Republic of Vietnam. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO). 

In January 2017, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.


FINDINGS OF FACT

1.  The Veteran engaged in combat with the enemy.

2.  The Veteran's neck disability is the result of his combat service.

3.  The Veteran's back disability is the result of his combat service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a neck disability are met.  38 U.S.C. §§ 1110, 1154(b) (2012); 38 C.F.R. §§ 3.303, 3.304(d) (2017).

2.  The criteria for entitlement to service connection for a back disability are met.  38 U.S.C. §§ 1110, 1154(b) (2012); 38 C.F.R. §§ 3.303, 3.304(d) (2017).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veteran's Contentions

The Veteran asserts that he incurred his neck and back disabilities during combat service in Vietnam as a part of his military occupational specialty (MOS) as a combat engineer.  Specifically, he maintains that one incident in which he was assigned the duty of door gunner, he was flying inside of a helicopter that was "shot up" and crashed, which caused his neck and back injuries.  Lastly, he asserts that his neck and back pain began in service and continued post-service.  See October 2010 Statement in Support of Claim, July 2015 Veteran Correspondence, and January 2017 Board Hearing at 4, 14.  

II.  Applicable Law

Service connection may be established for a disability resulting from injury or disease incurred in or aggravated during active service.  38 U.S.C. §§ 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in- service.  38 C.F.R. § 3.303(d).

Generally, to establish service connection the evidence must show: (1) the existence of a present disability; (2) in- service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

If the Veteran engaged in combat with the enemy, and it is claimed that a disease or injury was incurred in such combat, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C. § 1154(b); 38 C.F.R. § 3.304(d).  Even where the combat presumption applies, a veteran must still show that a causal relationship exists between the present disability and the in-service injury or disease.  Reeves v. Shinseki, 682 F.3d 988, 999 (Fed. Cir. 2012).  

III.  Analysis

The Veteran has current diagnoses of strain of muscle, fascia and tendon at neck level; strain of back wall of thorax; and strain of lower back.  See February 2017 private treatment record.  Thus, element one is met for the claims.

Regarding element two, in-service incurrence of a disease or injury, there is no evidence of record to support in-service incurrences of diseases or injuries for the neck or back.  Indeed, the Veteran's service treatment records (STRs) are silent for neck and back complaints and his neck and back examination was normal at service separation.  See March 1972 STR.  However, his DD Form 214 reflects his MOS was combat engineer, and his personnel records show receipt of the Air Medal for heroism while participating in aerial flight on the date he reports the helicopter crash stemming from incoming enemy fire.  Additionally, the record contains numerous lay statements and journal excerpts from fellow servicemembers who also experienced or witnessed the helicopter crash due to enemy fire and recalled the Veteran being on the helicopter.  See January 2017 Buddy Statements.  Accordingly, the Board finds that he is entitled to the combat presumption.  38 U.S.C. § 1154(b).  Therefore, not only is a combat injury to the back and neck presumed, but so is the disability due to the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  Therefore, element two for his neck and back disabilities is also met.

As to element three, nexus, private providers have offered opinions in the Veteran's favor.  In a February 2017 report, X. I. I. reviewed the Veteran's medical history and took into consideration the Veteran's lay statements regarding the helicopter crash during his combat service, and opined that it was more likely than not that the Veteran's current neck and back conditions were incurred during service, noting that the mechanism of injury was significant.  Additionally, in a separate February 2017, report, Dr. C. H. also opined that it was more likely than not that the Veteran's neck and back disabilities were related to the January 1972 helicopter crash during service.  Dr. C. H. noted that the Veteran is a longstanding patient of hers and took into account his medical history and lay statements surrounding the helicopter crash.  Albeit quite brief, X. I. I. and Dr. C. H. provided understandable and rational bases for their opinions, and relied on an accurate history.  See Nieves-Rodriguez, at 302 (2008).  Further, there is no competent evidence to the contrary.  Accordingly, affording the Veteran the benefit of the doubt, element three is also met. 

In sum, the evidence of record reflects that the Veteran has current neck and back disabilities, that he presumptively incurred neck and back injuries during combat service, and that his current neck and back disabilities are related to those in-service injuries.  Thus, service connection for both claims is warranted.  38 U.S.C. §§ 1110, 1154(b); 38 C.F.R. §§ 3.303, 3.304(d).


ORDER

Entitlement to service connection for a neck disability is granted.

Entitlement to service connection for a back disability is granted.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


